DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jun 14, 2022 in response to the Non-Final Office Action mailed on Feb 3, 2022, regarding application number 17/040,120. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment 
	Applicant’s Remarks filed on Jun 14, 2022 have been entered and are persuasive. Applicant’s Remarks filed on Jun 14, 2022 have been considered as follows.
Based on the Amendments to the Claims, the 112(b) rejections previously set forth are withdrawn.
Based on the Amendments to the Claims, and Page(s) 9-14 of Applicant’s Remarks, the prior art rejection(s) has/have been withdrawn.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Aaron Rabinowitz on Jun 16, 2022.
The claims have been amended. A partial listing follows, where claims that are not referenced remain unchanged: 

1. (Currently amended) A microfluidic device comprising: a construct formed from a perfluoropolyether (PFPE) and a poly(ethylene glycol) acrylate (PEGA) compound, the PEGA compound being present at no more than 10 wt% relative to the PFPE and the construct comprising an inlet formed in the construct for receiving a continuous phase fluid, an inlet formed in the construct for receiving a dispersed phase fluid, a plurality of channels extending through the construct, the plurality of channels in fluid communication with both the inlet of the continuous phase fluid and the inlet of the dispersed phase fluid, a plurality of microdroplet generators configured to produce microdroplets, each of the microdroplet generators in fluid communication with the plurality of channels, and an outlet formed in the construct and in fluid connection with the plurality of microdroplet generators.

12. (Currently amended) A method for producing a microfluidic device comprising: forming a first master that has at least a first feature and a second feature, the first feature having a height that is different than a height of the second feature; forming a second master that defines a plurality of channels; and positioning a liquid precursor comprising perfluoropolyether (PFPE) and poly(ethylene glycol) acrylate (PEGA) compound, the PEGA compound being present at no more than 10 wt% relative to the PFPE between the first master and the second master.

20. (Currently amended) A method for producing a microfluidic device comprising: positioning a liquid precursor comprising perfluoropolyether (PFPE) and poly(ethylene glycol) acrylate (PEGA) compound between a hard master and a soft master, the PEGA compound being present in the liquid precursor at no more than 10 wt% relative to the PFPE, the hard master and the soft master together defining at least one fluid inlet, at least one fluid outlet, a plurality of microdroplet generators, and a plurality of channels; and curing the precursor to form a construct.

21. (Currently amended) A microfluidic device, comprising: a construct comprising a perfluoroether (PFPE) and poly(ethylene glycol) acrylate (PEGA) compound, the PEGA compound in the construct being present at no more than 10 wt% relative to the PFPE, the construct comprising one or more first channels formed in the construct, the one or more first channels being configured to receive a first fluid; one or more second channels formed in the construct, the one or more second channels being configured to receive a second fluid; a third channel formed in the construct, the third channel configured (i) to receive first fluid from the one or more first channels and (ii) to receive second fluid from the one or more second channels, the third channel optionally being configured to effect under suitable conditions formation of an emulsion between the first fluid and the second fluid.

22. (Currently amended) The microfluidic device of claim 21, wherein the ratio by weight of PFPE to PEGA compound in the construct is from 98:2 to 90:10 

23. (Currently amended) The microfluidic device of claim 21, wherein the PEGA compound is poly(ethylene glycol) diacrylate (PEGDA).

27. (Currently amended) The microfluidic device of claim 21, wherein the PFPE and PEGA compound of the construct are cross-linked with one another.

34. (Currently amended) A method, comprising: with a device comprising a construct comprising a perfluoroether (PFPE) and a poly(ethylene glycol) acrylate (PEGA) compound, the PEGA compound being present at no more than 10 wt% relative to the PFPE and -the construct comprising one or more first channels formed in the construct, the one or more first channels being configured to receive a first fluid; one or more second channels formed the construct, the one or more second channels being configured to receive a second fluid; a third channel formed in the construct, the third channel configured (i) to receive first fluid from the one or more first channels and (ii) to receive second fluid from the one more second channels, the third channel optionally being configured to effect under suitable conditions formation of an emulsion between the first fluid and the second fluid, communicating a first fluid though the one or more first channels and communicating a second fluid through the one or more second channels under conditions sufficient to give rise to formation of an emulsion between the first fluid and the second fluid in the third channel.

	
Allowable Subject Matter
Claim(s) 1-37 is/are allowed. 
The following is an examiner’s statement of reasons for allowance.   
The closest prior art reference is deemed to be Jeong et al (Kilo-scale droplet generation in three-dimensional monolithic elastomer device, Lab of a Chip, 2015, Vol 15, pp. 4387-4392, already of record). Jeong teaches a microfluidic device comprising microdoplet generators, a plurality of channels and inlets/outlets. Jeong teaches forming the device out of perfluoropolyether. Jeong does not teach making the device out of a mix of perfluoropolyether and a poly(ethylene glycol) acrylate compound. 
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The microfluidic device of Claim 1, where the feature that defines over the art is the use of a construct formed from perfluoropolyether and a poly(ethylene glycol) acrylate compound, where the poly(ethylene glycol) acrylate compound is present at no more than 10 weight % relative to the amount of perfluoropolyether. 
The method of Claim 12, where the feature that defines over the art is the use of a liquid precursor comprising perfluoropolyether and a poly(ethylene glycol) acrylate compound, where the poly(ethylene glycol) acrylate compound is present at no more than 10 weight % relative to the amount of perfluoropolyether. 
The method of Claim 20, where the feature that defines over the art is the use of a liquid precursor comprising perfluoropolyether and a poly(ethylene glycol) acrylate compound, where the poly(ethylene glycol) acrylate compound is present at no more than 10 weight % relative to the amount of perfluoropolyether. 
The microfluidic device of Claim 21, where the feature that defines over the art is the use of a construct formed from perfluoropolyether and a poly(ethylene glycol) acrylate compound, where the poly(ethylene glycol) acrylate compound is present at no more than 10 weight % relative to the amount of perfluoropolyether. 
The method of Claim 34, where the feature that defines over the art is the use of a device comprising a constructed formed from a perfluoropolyether and a poly(ethylene glycol) acrylate compound, where the poly(ethylene glycol) acrylate compound is present at no more than 10 weight % relative to the amount of perfluoropolyether. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798